Capital World Growth and Income Fund, Inc. 333 South Hope Street, Los Angeles, California 90071-1406 Phone (213) 486 9200 Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74A through 74N, 74U1 and 74U2, 74V1 and 74V2, the complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $663,927 Class B $24,400 Class C $46,366 Class F $46,327 Total $781,020 Class 529-A $12,202 Class 529-B $954 Class 529-C $2,109 Class 529-E $505 Class 529-F $278 Class R-1 $628 Class R-2 $5,653 Class R-3 $10,908 Class R-4 $9,479 Class R-5 $12,923 Total $55,639 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.4500 Class B $0.2884 Class C $0.2814 Class F $0.4457 Class 529-A $0.4376 Class 529-B $0.2685 Class 529-C $0.2711 Class 529-E $0.3745 Class 529-F $0.4774 Class R-1 $0.2813 Class R-2 $0.2799 Class R-3 $0.3738 Class R-4 $0.4355 Class R-5 $0.4965 Item 74A through 74N Condensed balance sheet data: As of the end of current reporting period (000's omitted except for per share amounts) A) Cash $3,342 B) Repurchase agreements - C) Short-term debt securities other than repurchase agreements $6,380,421 D) Long-term debt securities including convertible debt $180,787 E) Preferred, convertible preferred, and adjustable rate preferred stock $276,062 F) Common stock $92,618,702 G) Options on equities - H) Options on all futures - I) Other investments - J) Receivables from portfolio instruments sold $65,967 K) Receivables from affiliated persons - L) Other receivables $461,887 M) All other assets - N) Total assets $100,328,657 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 1,598,145 Class B 92,389 Class C 185,614 Class F 116,540 Total 1,992,688 Class 529-A 32,381 Class 529-B 4,001 Class 529-C 9,083 Class 529-E 1,539 Class 529-F 705 Class R-1 2,558 Class R-2 23,202 Class R-3 34,019 Class R-4 25,834 Class R-5 32,586 Total 165,908 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $46.28 Class B $46.01 Class C $45.86 Class F $46.21 Class 529-A $46.19 Class 529-B $46.02 Class 529-C $46.01 Class 529-E $46.13 Class 529-F $46.22 Class R-1 $45.96 Class R-2 $45.86 Class R-3 $46.06 Class R-4 $46.20 Class R-5 $46.30
